Citation Nr: 9903512	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of medical treatment by the Department of Veterans Affairs in 
1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 
September 1945.  He died on April [redacted], 1996 at 
the age of 74 years.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in September 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The Board notes that, in the rating decision of September 
1996, the RO characterized the issue as entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151.  On VA Form 8, Certification of Appeal, 
dated in August 1998, the RO characterized the issue as 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
The Board finds that the issue on appeal is entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death as a result of VA medical treatment in 
1996.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran's death was the result of VA hospitalization, or 
medical or surgical treatment. 



CONCLUSION OF LAW

A claim for compensation under the provisions of 38 U.S.C. 
§ 1151 for the veteran's death as a result of VA treatment is 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the appellant filed her claim prior to October 
1, 1997, the only issue before the Board is whether the 
veteran's death was a result of VA hospitalization or medical 
treatment in 1996. 

While the appellant is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1996, Brown v. Gardner, 115 S.Ct. 552 
(1994), she still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the appellant must submit competent evidence that 
the veteran's death occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The Board notes that the appellant's representative argued at 
a personal hearing in October 1997 that VA medical treatment 
of the veteran in 1996 "assisted" in his death.  
(Transcript, Page 2).  However, the Board finds that the 
statute in question, upon which the appellant's claim has 
been made, 38 U.S.C.A. § 1151, requires a showing that the 
veteran suffered an injury or an aggravation of an injury as 
the result of VA hospitalization or medical or surgical 
treatment, which resulted in his death, not just a showing 
that VA's not treating a certain medical condition may have 
in some way somewhat hastened his death.

In this connection, the Board observes that the appellant and 
her representative have implicitly argued that a certain 
regulation, 38 C.F.R. § 3.312, applies to claims under the 
provisions of 38 U.S.C.A. § 1151.  The Board does not agree 
with the appellant's argument.  

38 C.F.R. § 3.312 (1998) pertains to claims of entitlement to 
service connection for the cause of a veteran's death.  The 
regulation provides that the death of a veteran will be 
considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death; in 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(a).

The Board finds that, by its terms, the statute, 38 U.S.C.A. 
§ 1151, does not provide that compensation shall be payable 
for the death of a veteran when VA hospitalization or medical 
treatment, or failure to treat, in some way may have hastened 
death, but, rather, the statute requires a showing that the 
VA treatment caused the death.  

In this case, the evidence demonstrates that, prior to and at 
the time of VA hospitalization in March 1996, the veteran had 
been diagnosed with or treated for multiple disabilities, 
including arteriosclerotic heart disease, hypertension, 
congestive heart failure, renal insufficiency, post-traumatic 
stress disorder (PTSD), a history of cerebrovascular 
accident, depression, and diabetes mellitus, and had been 
noncompliant with his diet.  

On March 4, 1996, the veteran was admitted to a VA Medical 
Center with a chief complaint of pain in the perineal area to 
defecation; he had noted passage of blood after a hard stool.  
He was admitted for tests.  A barium enema showed sigmoid 
diverticulosis.  His white blood count was elevated.  
Cardiovascular studies were also performed.  No complaint of 
blood in the urine was noted in the discharge summary of 
March 12, 1996.

On March 24, 1996, at the emergency room of the VA Medical 
Center, the veteran complained of pain and burning on 
urination and blood in the urine.  He was seen by a VA 
physician on March 26, 1996, at which time blood in the urine 
off and on was noted.  The veteran did not want to submit to 
any procedure, and requested antibiotics.  The physician 
noted that the veteran should have urinalysis for bladder 
cancer.

On April 6, 1996, a home health care nurse contacted the VA 
Medical Center after the veteran had left-sided pain, passed 
something (a stone or clot) in his stool, and passed bright 
red blood.  The veteran and the appellant refused to come to 
the VA Medical Center for evaluation.  On April 9, 1996, the 
veteran was seen by a VA physician.  He complained of left 
flank pain; he was getting weaker; he had had blood in the 
commode, coming from urine.  The assessment was 
microhematuria.  The veteran did not want to be admitted to 
the VA facility.

On April 10, 1996, the veteran was seen by Paul D. Thompson, 
MD, a private physician.  An office cystoscopy revealed what 
appeared to be a bladder tumor.  The veteran had a history of 
clots in the urine for several months.  The veteran was 
admitted to a private hospital, where, on April 16, 1996, Dr. 
Thompson performed a transurethral resection of a larger 
bladder tumor.  A pathological report diagnosed transitional 
cell carcinoma.  The veteran was discharged to his home, 
where he died on April [redacted], 1996 at the age of 74 
years.  Dr. Thompson reported on the death certificate that 
the cause of death was "multiple organ failure".

In a letter dated in October 1996, Dr. Thompson reported that 
he had seen the veteran on April 10, 1996 with a several 
month history of gross hematuria.  He noted that the 
veteran's past history was positive for a coronary artery 
bypass graft, urethral strictures, diabetes, cerebrovascular 
accidents, and hypertension.  He stated that: the veteran 
underwent a transurethral resection of a bladder tumor, which 
was a deeply muscle invasive and highly aggressive cancer; 
the veteran's diagnosis was minimally delayed; he was not 
sure that a "cysto[scopy] in one to two months prior would 
have improved [the veteran's] survival rate any at all"; and 
that the veteran had never been a candidate for surgery.  He 
offered the opinion that he did not believe "that the VA's 
delay or missed diagnosis comes into play and that [the 
veteran] had multiple problems associated with congestive 
coronary artery disease, diabetes, hypertension, etc."  He 
also indicated that he felt "that a slight delay in 
diagnosis hastened the demise of this very frail patient."  

In May 1997, James Chapman, M.D., reported that, upon 
admission to the private hospital on April 10, 1996, the 
veteran had complaints of shortness of breath and blood in 
his urine, and was found to be in congestive heart failure, 
and that the veteran had known coronary artery disease.  

The appellant has alleged that VA treating physicians should 
have discovered bladder cancer while the veteran was a 
patient at the VA Medical Center in March 1996 or prior to 
the diagnosis made by Dr. Thompson in April 1996.  In a 
statement received in June 1996, she stated that, "I contend 
that had he been properly treated, had he had a complete 
examination for the real cause of his having blood in his 
urine and what was causing the abdominal pains that he was 
experiencing, that he would still be alive to this day."

In a statement received in June 1997, the veteran's son said 
that the veteran had experienced hematuria prior to admission 
to the VA hospital in March 1996. He further stated that VA 
did not check the veteran's "bladder nor kidneys even though 
he [the veteran] did sign papers for a cystoscope" and it 
was the son's opinion that VA was not very serious about 
treating the veteran.  In a letter, the veteran's daughter 
stated that, several months before the veteran's death, he 
experienced urinary incontinence, pain, and hematuria; she 
arranged for the veteran to see Dr. Thompson, who ran tests 
and diagnosed a tumor of the bladder.

During a personal hearing in October 1997, the appellant 
testified that: prior to hospital admission, the veteran was 
in a lot of pain and weakness; the veteran experienced 
hematuria prior to his death; the primary VA doctor said that 
the veteran definitely did not have cancer; during the March 
1996 hospitalization VA did not treat the veteran, but 
dismissed him with antibiotics; and Dr. Thompson saw the 
veteran on April 10th and performed a cystoscopy; he 
diagnosed cancer and indicated the veteran had cancer for a 
long time. 

In this case, the cause of the veteran's death, reported by 
Dr. Thompson, was multiple organ failure.  The appellant is 
currently claiming entitlement to benefits under the theory 
that VA failed to make a timely diagnosis of (or 
misdiagnosed) the veteran's bladder cancer, and this resulted 
in the veteran's death.  Through her representative, she has 
contended that the VA facility failed to provide "proper and 
concise diagnostic treatment" which would have resulted in 
an earlier discovery and removal of the veteran's bladder 
tumor.  

Significantly, however, there is no competent medical 
evidence of record that VA hospitalization or medical or 
surgical treatment, including the alleged failure to diagnose 
or treat, resulted in the veteran's death.  Rather, the 
appellant has only offered her own opinion and other lay 
opinions.  Notably, however, the appellant's lay testimony, 
and the lay statements of record (assumed to be credible for 
purposes of determining whether the claim is well grounded) 
do not constitute competent evidence of medical causation. 
That is to say, the appellant and the veteran's children are 
not qualified to offer a medical opinion on the medical 
question of whether VA treatment of the veteran's complaints 
in March and April 1996, or VA's alleged failure to discover 
and excise the bladder tumor, caused the veteran's death from 
multiple organ failure.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

Likewise, the appellant is not competent to determine that VA 
was negligent in failing to make an earlier diagnosis or 
treatment of the veteran's bladder carcinoma, or that VA 
should have conducted tests sooner.  The representative's 
assertions, entered in writing and during the personal 
hearing, that the VA facility failed to provide "proper and 
concise diagnostic treatment" which would have resulted in 
an earlier discovery and removal of the veteran's bladder 
tumor, is supportive argument but is not medical evidence.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

With regard to the appellant's assertion and testimony that a 
VA staff urologist advised that the veteran unequivocally had 
no carcinoma, the Court has held that such an account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 
 
The appellant contends that the statement by Dr. Thompson 
constitutes medical evidence that VA's failure to perform 
proper testing, including a cystoscopy, hastened the 
veteran's death.  However, the issue before the Board is 
whether VA treatment, or failure to treat, caused the 
veteran's death, not whether VA treatment or failure to treat 
may have hastened the veteran's death to some extent.  In any 
event, while Dr. Thompson's stated "that a slight delay in 
diagnosis hastened the demise of this very frail patient," 
he did not attribute the delay to VA action or failure to 
act.  To the contrary, he noted the veteran's history of 
multiple medical problems prior to hospitalization, and 
offered the opinion that he did not believe "that the VA's 
delay or missed diagnosis comes into play" and "I am not 
sure that a cysto in one or two months prior would have 
improved his survival rate any at all."

Upon thorough review of the evidence of record, the Board 
finds that no physician, including Dr. Thompson, has found 
that VA treatment of the veteran in March and April 1996, or 
the fact that VA did not diagnose and excise a bladder tumor 
prior to April 10, 1996, when the veteran went to Dr. 
Thompson, resulted in his death from multiple organ failure 
on April [redacted], 1996.  In the absence of competent medical 
evidence to support the claim, the Board concludes that the 
appellant's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the claimant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to her.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992). The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but  rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the (appellant) solely from the omission of the well-
grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of VA medical treatment in 1996.  Robinette v. Brown, 
8 Vet.App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the appellant's claim does not 
cross the threshold of being a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of treatment by the 
Department of Veterans Affairs in 1996 is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

